DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.

Rejoinder
Claims 1, 3-4, and 13-14  are allowable in light of the Examiner’s Amendment below. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 9/2/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15-20, directed to a method of treating tumors and/or preventing recurrence or metastasis of a tumor is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5-8, directed to a nucleic acid encoding cytokines remains withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Status
The amendments and arguments filed on 2/17/22 are acknowledged. Claims 2 and 9-12 are cancelled. New claims 21-25 are added. Claim 1 is amended. Claims 1, 3-8, and 13-25 are pending. Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/20.
Claims 1, 3-4, and 13-20 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 2/17/22 has been considered.  A signed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 1 and 3 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn in light of applicant’s amendments thereto.

The rejection of claims 1, 3, 4, and 13-14 under 35 U.S.C. 103 as being unpatentable over Kilinc et al (J Immunol 2006; 177:6962-6973), as evidenced by Hill et al (Cancer research (2002) 62, 7254–7263), in view of Wen et al (J Transl Med (2016) 14:41) is withdrawn in light of applicant’s amendments thereto.

The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/921,969 (reference application) is withdrawn. According to MPEP 1490, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. The copending earliest effective U.S. filing date is 1/9/19, while the instant earliest effective US filing date is 3/26/18. Therefore the rejection is withdrawn. 

The provisional rejection of claims 1, 3, 4, and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/921,969 (reference application) over Kilinc et al (J Immunol 2006; 177:6962-6973), as evidenced by Hill et al (Cancer research (2002) 62, 7254–7263) is withdrawn. According to MPEP 1490, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. The copending earliest effective U.S. filing date is 1/9/19, while the instant earliest effective US filing date is 3/26/18. Therefore the rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Wootton on 8/10/22.
The application has been amended as follows: 

In the claims:
The claims are amended as follows:
1. A pharmaceutical composition, comprising consisting of interleukin 12 (IL12), granulocyte macrophage colony stimulating factor (GMCSF), and interleukin 2 (IL2), and a pharmaceutically acceptable carrier, wherein the proportion of IL12, GMCSF and IL2 in the pharmaceutical composition is 5:1:1, 1:5:1, 1:1:5 or 1:1:1.

3. The pharmaceutical composition of claim 1, whereinthe IL12, GMCSF, and IL2 are selected from the following groups: mouse IL12, GMCSF, and IL2 and human IL12, GMCSF, and IL2.

4. The pharmaceutical composition of claim 1, whereinof IL12, GMCSF, and IL2 in the pharmaceutical composition is 1-10000 ng/ L.

Claims 5-8 are cancelled. 

13. The pharmaceutical composition of claim 1, prepared to be suitable for slow-release administration.

14. The pharmaceutical composition of claim 1, prepared in a calcium alginate gel, a polylactic acid microsphere or a chitosan quaternary ammonium salt solution.

15. A method of treating tumors and/or preventing the recurrence or metastasis of a tumor in a subject in need thereof, wherein the tumor is a breast cancer, colorectal cancer, skin cancer, or lymphoma, comprising the administration of a therapeutic amount of the cytokine combination of
Claims 16 and 17 are cancelled. 

18. The method of claim 15, wherein the concentration of each cytokine in the cytokine combination is 1-10000 ng/ L.

19. The method of claim 15, wherein the subject is a mammal.

20. The method of claim 19, wherein said mammal is selected from the group consisting of human being, mouse, rat, monkey, dog, pig, sheep, cow and cat.

21. A pharmaceutical composition of claim 1, wherein the proportion of IL12, GMCSF and IL2 in the pharmaceutical composition is 5:1:1, 1:5:1, 1:1:5.

22. The pharmaceutical composition of claim 21, whereinthe IL12, GMCSF, and IL2 are selected from the following groups: mouse IL12, GMCSF, and IL2 and human IL12, GMCSF, and IL2.

23. The pharmaceutical composition of claim 21, whereinof IL12, GMCSF, and IL2 in the pharmaceutical composition is 1-10000 ng/ L.

24. The pharmaceutical composition of claim 21, prepared to be suitable for slow-release administration.

25. The pharmaceutical composition of claim 21, prepared in a calcium alginate gel, a polylactic acid microsphere or a chitosan quaternary ammonium salt solution.


Conclusion
Claims 1, 3-4, 13-15, and 18-25 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/11/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645